DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Preliminary Amendment
 2. The preliminary amendment filled on 03/18/2021 has been acknowledged by the examiner.

                                                          Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.  Claim limitations “a high dynamic range (HDR) estimation unit; a motion estimation unit; a light intensity estimation unit; a mode selection unit;   and a temporal smoothing unit;” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, unit , coupled with functional language “configured to - - -”.

5.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21-30  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 A review of the specification shows: a high dynamic range (HDR) estimation unit is equated to the structure the structure 502 as depicted in fig. 5 and described in ¶0072,  a motion estimation unit is equated to a structure  504 as described in ¶0073; a light intensity estimation unit  is equated to a structure 506  as described in the text of ¶0074; a mode selection unit is equated to a structure  622 as described in ¶0083 and a temporal smoothing unit  is equated to a structure 724 as described in ¶0095. And the program being the steps as depicted in fig. 12,

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

                                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims [21, 23-26, 28-29, 31-32, 34,  and 36-40] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lameer (US. PAT. No. 2015/0271405) in view of  Zhuo (CN-103516984).

Re Claim 21, Lameer discloses  an image capture device (see fig. 1, camera) for automated camera mode selection (see fig. 2), the image capture device  (see fig. 1) comprising: a high dynamic range (HDR) estimation unit (see 106 fig. 1)  Therefore, the 
 
 Lameer discloses an image capture device comprising a high dynamic range (HDR) estimation unit (see 100, 106 fig. 1). However Lameer doesn’t seem to explicitly disclose a high dynamic range (HDR) estimation unit, configured to detect whether HDR is present in a scene of an image to capture based on a quantity of dark pixels and a quantity of bright pixels determined in the scene.
 
Nonetheless in the same field of Zhuo discloses an image processing device as  Lameer (see Zhuo Abstract, camera). Zhuo further discloses a high dynamic range (HDR) estimation unit,  configured to detect whether HDR is present in a scene of an image to capture based on a quantity of dark pixels and a quantity of bright pixels determined in the scene  (see Abstract, the duty ratio of pixels of which the brightness value is smaller than a preset low brightness value and the duty ratio of pixels of which the brightness value is larger than a preset high brightness value in an image of a current scene of a camera are estimated, and switching to the HDR mode can be achieved only when the duty ratio of the pixels of which the brightness 
.
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Lameer before the effective filling date of the claimed invention by the teachings of Zhou since this would allow to efficiently measure the dynamic range of the scene and accurately switching to HDR capturing mode

Re Claim 23, Lameer as modified further discloses a temporal smoothing unit configured to perform temporal smoothing filtering against the outputs from the HDR estimation unit, from the motion estimation unit, and from the light intensity estimation unit, wherein the mode selection unit is configured to select the camera mode based on an output of the temporal smoothing filtering (see Lameer ¶ 0018, three signals comprising the dynamic range, the AE metadata, and the motion level are provided to the processing circuitry 112. In accordance with an embodiment, the filter 120 in the processing circuitry 112 receives the three signals and filters them to protect them from oscillation. The filter 120 may be a temporal hysteresis filter).  

Re Claim 24, Lameer as modified further discloses, wherein the HDR estimation unit is configured to detect whether HDR is present in the scene of the image based on spatialInternational Application Serial No. PCT/US2019/035686Page 4 of 7 Preliminary Amendment Dated: March 18, 2021 information using a determined quantity of dark pixels and a determined quantity of bright pixels (see Zhuo  Abstract, the duty ratio of pixels of which the brightness value is smaller than a preset low brightness value and the duty ratio of pixels of which the brightness value is 

Re Claim 25, Lameer as modified further discloses, wherein the outputs of the HDR estimation unit, the motion estimation unit, and the light intensity estimation unit comprise fuzzy values, wherein the mode selection unit is configured to select the camera mode by defuzzifying the fuzzy values (see Lameer, ¶ 0011, Finally, the method comprises invoking the HDR mode when each of the determined dynamic range, the AE metadata, and the motion level is above a first threshold value, a second threshold value, and a third threshold value, respectively, [ the value of the respective parameter  is check for satisfying a given value).

Re Claim 26, Lameer further discloses, wherein the selected camera mode is used for capturing a second image responsive to a determination that a scene of the image is similar to a scene of the second image (See lamer when invoking HDR and capturing an image after reviewing the image in the view finder as described in the text of ¶¶0013 and 0014).  

Re Claim 28, Lameer as modified further discloses wherein the HDR estimation unit is configured to compare a determined quantity of dark pixels against a first threshold and a determined quantity of bright pixels against a second threshold (see Abstract, Zhou).  

Re Claim 29, Lameer as modified further discloses wherein the motion estimation unit is configured to determine whether motion is detected based on an angular speed (see Lameer ¶0017, the motion-level analysis unit 110 may comprise a motion sensor, for example, an accelerometer, a gyroscope, or the like for detecting the motion, by the virtue of measuring the acceleration in the X, Y, and Z direction).  

Re Claim 31, Lameer discloses an imaging system (see  fig. 1) comprising: a processor (see 112 and fig. 2), the processor configured to: International Application Serial No. PCT/US2019/035686Page 5 of 7  turn to FIG. 2 which presents a representative method for invoking an HDR mode in a camera. The process 200 may be carried out by one or more suitably programmed controllers or processors executing software (e.g., the processing circuitry 112 of FIG. 1); and an image sensor connected to the processor (112, 102 fig. 1), the image sensor configured to capture the image according to the selected camera mode (see 102 fig. 1 and step 208 fig. 2).  

Lameer discloses a processor and a high dynamic range (HDR) estimation unit (see 100, 106 fig. 1, and 112 in fig. 2).  However, Lameer doesn’t seem to explicitly discloses  the processor configured to: International Application Serial No. PCT/US2019/035686Page 5 of 7 Preliminary AmendmentDated: March 18, 2021determine a high dynamic range (HDR) level in a scene of a to be captured image based on a number of dark pixels detected in the scene and a number of bright pixels detected in the scene.
 
the duty ratio of pixels of which the brightness value is smaller than a preset low brightness value and the duty ratio of pixels of which the brightness value is larger than a preset high brightness value in an image of a current scene of a camera are estimated, and switching to the HDR mode can be achieved only when the duty ratio of the pixels of which the brightness value is smaller than the preset low brightness value is larger than a preset low brightness ratio threshold value and the duty ratio of the pixels of which the brightness value is larger than the preset high brightness value is larger than a preset high brightness ratio threshold value ).
.
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Lameer before the effective filling date of the claimed invention by the teachings of Zhou since this would allow to efficiently measure the dynamic range of the scene and accurately switching to HDR capturing mode.

Re Claim 32, Lameer as modified further discloses, wherein the HDR level is based on a sum of the number of dark pixels detected and the number of bright pixels detected (see Zhou abstract,  the duty ratio of pixels of which the brightness value is smaller than a preset low brightness value and the duty ratio of pixels of which the brightness value is larger than a preset high 

Re Claim 34,  Lameer as modified further discloses, the processor further configured to: determine a value type for the HDR level, for the motion level, and for the scene luminance level; and apply fuzzy inference rules to the value types to select the camera mode (Lameer, ¶ 0011, Finally, the method comprises invoking the HDR mode when each of the determined dynamic range, the AE metadata, and the motion level is above a first threshold value, a second threshold value, and a third threshold value, respectively, [ the value of the respective parameter  is check for satisfying a given value and based such value the switch is performed, the step of switching as depicted in fig. 2 is equated to inference rule]) .

Re Claim 36 Lameer as modified further discloses, the processor further configured to: apply spatial information to the number of dark pixels detected and the number of bright pixels detected to determine the HDR level (see Zhuo, Abstract by the virtue identifying a bright and a dark pixel region as described in the abstract.).

Re Claim 37, Lameer as modified further discloses wherein the light intensity inputs are exposure values (see Lameer step 204 AE. Meta level).  

Re Claim 38,    Claim 38 has substantially same limitation as claim 21 thus analyzed and rejected by the same reasoning.
 

Re Claim 39, Lameer as modified further discloses, further comprising: performing the determining the HDR presence, performing the detecting the motion presence, and performing the determining scene luminance continuously until the image is captured (see Lameer steps fig. 2, when Invoking HD mode).  

Re Claim 40, Lameer as modified further discloses: applying temporal smoothing to the outputs (see Lameer ¶ 0018, three signals comprising the dynamic range, the AE metadata, and the motion level are provided to the processing circuitry 112. In accordance with an embodiment, the filter 120 in the processing circuitry 112 receives the three signals and filters them to protect them from oscillation. The filter 120 may be a temporal hysteresis filter); and applying median filtering to the selected camera mode (see ¶ 0018, three signals comprising the dynamic range, provided to the processing circuitry 112. In accordance with an embodiment, the filter 120 in the processing circuitry 112 receives the three signals and filters them to protect them from oscillation [when the HDR mode is selected]).  
Allowable Subject Matter
7. Claims [22, 27, 30, and 33 and 35] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698